DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an RCE filed on 01/19/2022.
Claims 1 and 15 are currently amended.
Claim 3 is cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/19/2022 has been entered. 


Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 4-20 have been considered but are moot because the arguments are based on the amendments and a new ground of rejection has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly (US 6,169,873) in view of Koike (US 2006/0170960) and further in view of Lancaster (US 8,867,106).

Regarding claim 1, Connolly teaches: A document scanning device (see fig. 1, scanning device 11) comprising: 
a processing module (col. 5, lines 13-16, a scanner, a scanning copier, an electrophotographic copier, a facsimile machine or another type of sheet media scanner and function in the operating code of the machine would be advantageous); and 
an image sensor communicatively coupled to the processing module (col. 5, lines 13-16, a scanner, a scanning copier, an electrophotographic copier, a facsimile machine or another type of sheet media scanner and function in the operating code of the machine would be advantageous. Also see fig. 1); 
wherein the image sensor and processing module cooperate to: 
optically scan, simultaneously, both sides of a set of printed documents col. 6, lines 30-35 and see fig. 1, shows the document 15 is scanned simultaneously (both side), and fig. 2, In fig. 2, scan 1st. page 33 side A and side B); 


Connolly does not explicitly teach: 
generate a digital image file for each document; and
assemble a data file comprising the digital image files and their respective simplex/duplex attributes and
upload the data file directly to a remote image processing platform communicatively coupled to the processing module over a network.

However, Koike teaches:  generate a digital image file for each document (see figs. 16 and 17, [0150], Thus, the scan results of the number as many as nine pages are obtained as shown at the center column in FIG. 16.); 
assemble a data file comprising the digital image files and their respective simplex/duplex attributes (see figs. 16 and 17, [0155], As described in the flowchart of FIG. 14, since only the pages other than the white pages are written in the image file 300, six color pages remain)
and
upload the data file directly to a remote image processing platform communicatively coupled to the processing module over a network (see fig. 16 and 17, image file sent to server and fig. 7, step S28, [0193]).



Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Connolly to include: generate a digital image file for each document; and assemble a data file comprising the digital image files and their respective simplex/duplex attributes and upload the data file directly to a remote image processing platform communicatively coupled to the processing module over a network as taught by Koike. The motivation/suggestion would have been to further enhance/improve the document scanning device since doing so would allow for scanning of mixed original documents such as simplex/duplex documents and be assembled into a data file without requiring the user to separate the original documents into two type such as simplex or duplex.  

Connolly and Koike do not explicitly teach: wherein each of the individual image files is uploaded and stored in a corresponding individual uniform resource locator (URL) within a cloud computing platform. 
	
	However, Lancaster teaches: wherein each of the individual image files is uploaded and stored in a corresponding individual uniform resource locator (URL) within a cloud computing platform (col. 5, lines 28-60, the Print file may then be uploaded to the cloud component 204B (328) where the Print file is made interactive (330). The piece of printed media file is interactive and a high resolution Print file is stored in a Print queue and a lower resolution, such as for example a jpeg file, is created and `indexed` using a mark. The mark may be based on an Image Recognition process or an invisible digital watermark such that the visual attributes of the (eventually) printed piece can be subsequently recognized by the 
	 
The motivation for the combination is that Connolly, Koike and Lancaster are in the same field of endeavor, namely network scanner and uploading images to the cloud computing platform. 

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Connolly and Koike to include: wherein each of the individual image files is uploaded and stored in a corresponding individual uniform resource locator (URL) within a cloud computing platform as taught by Lancaster. The motivation/suggestion would have been to further enhance/improve the document scanning device since doing so would allow for storing/saving of the images in the cloud computing platform therefore allowing multiple/other users to access the images from remote locations.  

Regarding claim 2, Connolly, Koike and Lancaster teach: The device of claim 1, further configured to instruct the platform to: process the data file into a PDF; and configure the PDF based on the simplex/duplex attributes (Koike, [0047], It is also possible to construct in such a manner that the formed electronic form is converted into a predetermined electronic document format (for example, PDF format) or a document file corresponding to a general application for business and spooled). 


 Regarding claim 4, Connolly, Koike and Lancaster teach: The device of claim 1, wherein a document having printed matter on only one side is assigned a simplex/duplex attribute corresponding to simplex (Koike, see figs. 16 and 17, [0149-150], As described in the flowchart of FIG. 13, if the duplex 

Regarding claim 5, Connolly, Koike and Lancaster teach: The device of claim 1, wherein a document having printed matter on both sides is assigned a simplex/duplex attribute corresponding to duplex (Koike, see fig. 17, [0149-0153], see fig. 17, paper 1, duplex original of 3 pages). 

Regarding claim 6, Connolly, Koike and Lancaster teach: The device of claim 1, wherein determining a duplex/simplex attribute comprises: optically scanning a first side of a document to determine if the first side includes printed matter; and optically scanning a second side of the document to determine if the second side includes printed matter (Koike, see fig. 17, [0149-0153], see fig. 17, paper 1, duplex original of 3 pages, scanned both sides. Also, see fig. 13, [0128-0129], S216, S217 and S219).

Regarding claim 7, Connolly, Koike and Lancaster teach: The device of claim 6, wherein printed matter includes textual elements (Koike, [0187], for forming the text data of each page). 

Regarding claim 8, Connolly, Koike and Lancaster teach: The device of claim 6, wherein printed matter includes non-textual elements (Koike, [0135], "photograph" as such a mode. Printed matter is a photo).

	Regarding claim 9, Connolly, Koike and Lancaster teach: The device of claim 6, wherein printed matter includes at least one of alphanumeric characters (Koike, [0035],the first page is scanned in accordance with the operation of "document"); graphical elements; symbols; designs; watermarks; 

Regarding claim 10, Connolly, Koike and Lancaster teach: The device of claim 6, wherein the processing module is configured to instruct the platform to: generate a single sided PDF for an image file determined to exhibit a simplex attribute (Koike, see fig. 16, and [0149-0150]); and generate a double sided PDF for an image file determined to exhibit a duplex attribute (Koike, see fig. 17, paper 1, duplex original of 3 pages. Also see fig. 13, [0128-0129]). 

Regarding claim 11, Connolly, Koike and Lancaster teach: The device of claim 6, wherein the processing module is configured to instruct the platform to configure the PDF such that any page in the PDF shall include printed matter (Koike, fig. 17, the blank page are deleted), if at least a predetermined threshold percentage of the documents in the data file exhibit a duplex attribute (Koike, [0122, 0156], If it is determined in step S208 that the form type coincides with the registered one and the check result indicates OK, the necessary number of pages, the total number of pages, a duplex (duplex printing) attribute. Also see fig. 13 and [0128-0129]. ). 

Regarding claim 12, Connolly, Koike and Lancaster teach: The device of claim 6, wherein the processing module is configured to instruct the platform to configure the PDF such that: documents in the data file which exhibit a duplex attribute are to be represented in the PDF as duplex; and documents 

Regarding claim 13, Connolly, Koike and Lancaster teach: The device of claim 6, wherein the processing module  is configured to instruct the platform to configure the PDF such that substantially all pages in the PDF shall have printed matter on both sides, even if substantially none of the documents in the data file exhibit a duplex attribute (Koike, [0122], If it is determined in step S208 that the form type coincides with the registered one and the check result indicates OK, the necessary number of pages, the total number of pages, a duplex (duplex printing) attribute). 

Regarding claim 14, Connolly, Koike and Lancaster teach: The device of claim 6, wherein the scanner is configured to: receive a send request from a user; in response to the send request, instruct the platform to assemble a PDF in accordance with the simplex/duplex attributes contained in the data file; and transmit the resulting PDF to a user selected destination (Koike, [0064, 115-117], Processes in the MFP 110 when the user allows the document feeder 113 to read the form will now be described with reference to a flowchart shown in FIG. 6).  

Regarding claim 20, Connolly, Koike and Lancaster teach: The method of claim 15, further comprising instructing the platform to configure the PDF such that: documents in the data file which exhibit a duplex attribute are to be represented in the PDF as duplex; and documents in the data file which exhibit a simplex attribute manifest are to be represented in the PDF as simplex (Koike, see fig. 13, [0128-0129], When the CPU in the controller unit CONT1 detects that the read key (not shown) of 


Claim 15 is rejected for reasons similar to claim 1 above.

Claim 16 is rejected for reasons similar to claim 6 above.

Claim 18 is rejected for reasons similar to claim 14 above.

Claim 19 is rejected for reasons similar to claim 13 above. 


Regarding claim 17, Connolly, Koike and Lancaster teach: The method of claim 15, wherein determining comprises: assigning a simplex/duplex attribute value of "simplex" to digital image files derived from a document which exhibits printed matter on only one side; and assigning a simplex/duplex attribute value of "duplex" to digital image files derived from a document which exhibits printed matter on both sides(Koike, see fig. 17, [0149-0153], see fig. 17, paper 1, duplex original of 3 pages, scanned both sides. Also, see fig. 13, [0128-0129], S216, S217 and S219).   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/Primary Examiner, Art Unit 2675